Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is insufficient in length to provide the necessary exposition.  Correction is required.  See MPEP § 608.01(b).

Claim 22 is objected to because of the following informalities: In line 2, “rolls” should be --roll--. Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (2009/0142454). Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (2008/0160143). Claims 1-2, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldmeier et al. (2005/0233036). Claims 1-2, 4-6 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist (3,338,723). Each discloses a package for containing a shingled stack of food product slices, the package comprising a package bottom (12; 11; 11; 10; respectively) having a bottom wall (26; 133; 133; 11), an angled wall (one or more of 52, 52 and 54; 131 and 132; 132; 12) at an angle relative to the bottom wall, and a pair of side walls (each including 64; 120 and 120; 120 and 120; 16 and 17), the bottom wall, side walls and angled wall defining an interior, a shingled stack of food product slices (described but not shown; see 14; 13; 35-36) housed in the interior such that the bottom most food product slice is supported by the bottom wall and at least some of the remainder of the food product slices in the shingled stack contact the . 
As to claim 2, each discloses the shingled stack of food product slices are adjacent each of the side walls. 
As to claims 4-5 and 23, Lundquist discloses the package bottom (10) has a seal flange (22) with at least one curved portion (at 20 and 21) that matches the shape of the shingled stack with the package top releasably sealed to the curved seal flange. 
As to claim 6, Clark et al., Feldmeier et al. and Lundquist each disclose providing the package with a lockable seal. 
As to claim 9, the bent portions of the package tops of Clark et al., Edwards et al. and Feldmeier et al. define a crease at the bends.
As to claims 11 and 20, Clark et al. suggest a limited headspace is desirable.
As to claim 12, Clark et al. disclose a finger channel (one of 50a-50b).
As to claim 13, Clark et al. disclose employing a nitrogen or carbon dioxide atmosphere. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Edwards et al. and Feldmeier et al.. Edwards et al. and Feldmeier et al. each disclose providing the package made from roll stock film, the particular thickness of each being considered a matter of design choice. A change in size (including thickness) is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Edwards et al. and Feldmeier et al. in view of Lundquist. As to claim 14, Edwards et al. and Feldmeier et al. as explained above each disclose providing the package made from roll stock film, but not with a non-planar seal flange. However, Lundquist discloses the package bottom (10) has a non-planar seal flange (22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Edwards et al. and Feldmeier et al. with a non-planar seal flange in the manner of Lundquist as claimed, as such a modification would predictably provide a package of a different but known shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
As to claim 15, Edwards et al. further disclose a plurality of ridges (103) on opposed walls maintaining the food product slices in the shingled shack. 
As to claim 16, Feldmeier et al. disclose providing the package with a lockable seal. 

As to claims 18 and 19, Lundquist further discloses the package bottom (10) has a seal flange (22) with at least one curved portion (at 20 and 21) at two of the plurality of walls. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Lundquist. As to claim 20, Clark et al. as explained above  discloses providing the package, but not with a non-planar seal flange. However, Lundquist discloses the package bottom (10) has a non-planar seal flange (22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Clark et al. with a non-planar seal flange in the manner of Lundquist as claimed, as such a modification would predictably provide a package of a different but known shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of either one of Edwards et al. and Feldmeier et al.. Clark et al. as explained above discloses providing the package, but not from roll stock film. However, Edwards et al. and Feldmeier et al. each disclose providing the package made from roll stock film It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Clark et al. from roll stock film in In re Leshin, 125 USPQ 416.  

Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG